The Chancellor
allowed the injunction, so far only
as to prevent the defendant, P., from collecting and reí *210ceiving the amount of the judgments which he held against Mitchell and Hallenback. He said, that the cases of Bayard v. Hoffman, and of Spader v. Davis, (4 Johns. Ch. Rep. 450. 5 Johns. Ch. Rep. 280.) only applied to property held in trust for the debtor, and they did not authprize a general interference with the debts due to the debtor. But where there is a specific judgment debt due to the debtor, and he has no property which can be reached by fi.fa. at law, it seems to be within the principle and equity of the cases, that the judgment creditor should be enabled, by the aid of this Court, to attach that debt; and there did not appear to be any great inconvenience in giving assistance to that extent. The judgment creditor has no effectual means at law of coercing the debtor to appropriate property, so circumstanced, to the payment of the debt. The remedy by imprisonment or execution, has lost, in a great degree, its force and effect, by the indulgencies granted to the debtor under the extension of gaol liberties; and we have no bankrupt law, nor any mode of attaching the debts due to the debtor, except in cases arising under the absconding debtor act. To help the judgment creditor, so far as to secure to him the appropriation of a judgment debt due to his debtor, is perfectly reasonable, and leads to no embarrassing investigation of the business and dealings between the debtor and those indebted to him. A judgment debt is a liquidated demand reduced to certainty; and it may, without any very great stretch of presumption, be considered as so much money held in trust.
The Chancellor, said, that he should, therefore, though with considerable doubt and hesitation, allow the injunction, in respect to the judgment debts due to Pemberton, with a disposition to have the question further and more fully discussed, if the defendant, P., should think proper, upon the coming in of his answer, to raise it.
Injunction granted.